Citation Nr: 1315301	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-34 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1963 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the VA RO in St. Petersburg, Florida.

In connection with this appeal, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in Washington, DC in March 2013.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for PTSD is decided.  

The Veteran has asserted that he has PTSD as a result of experiences while serving in the Republic of Vietnam.  The Board notes that the Veteran's stressors with regard to his service in the Republic of Vietnam have been conceded.  

A review of the record shows that the Veteran receives both private and VA Medical Center mental health treatment and medication management.  A review of the treatment notes of record shows that the Veteran has been diagnosed with PTSD.  However, there is no indication from the record that any of the diagnoses of PTSD have been appropriately made in accordance with the DSM-IV criteria. 

In October 2012, the Veteran was afforded a VA examination.  At that time, the examiner did not make a mental health diagnosis and specifically noted that the Veteran did not meet all the criteria for a diagnosis of PTSD in accordance with the DSM-IV.  

At his March 2013 Board hearing, the Veteran and his spouse, who was apparently present for the Veteran's October 2012 VA examination, both testified that the examination was inadequate.  In this regard, the Veteran and his spouse reported that the VA examiner tried to complete a physical examination, but did not complete a full mental status examination.  They also reported that the VA examiner did not seem to ask that many questions regarding the Veteran's PTSD symptoms.  

The Board notes that a review of the October 2012 VA examination report shows that the VA examiner failed to account for the various diagnoses of PTSD of record, made by the Veteran's various mental health treatment providers, when she found that the Veteran did not in fact meet the DSM-IV criteria for a diagnosis of PTSD. 

The Board notes that once VA provides a medical examination, that examination must be adequate for adjudication purposes.  As the Veteran and his spouse reported the examination was inadequate and the VA examiner failed to account for the Veteran's various diagnoses of PTSD of record when finding that the Veteran did not have PTSD, the Board finds that the October 2012 VA examination is not adequate for adjudication purposes.  

Therefore, the Veteran should be afforded a new VA examination to determine whether the Veteran has PTSD that is related to his active service.  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following action:

1. The RO should undertake appropriate development to obtain any outstanding, pertinent VA Medical Center and private medical records.

2. Then, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present PTSD.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated studies must be performed.  

Based upon the examination results and the review of the record, the examiner should provide an opinion with respect to any PTSD present during the pendency of this appeal as to whether there is a 50 percent or better probability that it is etiologically related to the Veteran's active service.  

The supporting rationale for all opinions expressed must be provided.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


